Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 1 of 32 Page ID #:254
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 2 of 32 Page ID #:255
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 3 of 32 Page ID #:256
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 4 of 32 Page ID #:257
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 5 of 32 Page ID #:258
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 6 of 32 Page ID #:259
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 7 of 32 Page ID #:260
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 8 of 32 Page ID #:261
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 9 of 32 Page ID #:262
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 10 of 32 Page ID
                                  #:263
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 11 of 32 Page ID
                                  #:264
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 12 of 32 Page ID
                                  #:265
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 13 of 32 Page ID
                                  #:266
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 14 of 32 Page ID
                                  #:267
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 15 of 32 Page ID
                                  #:268
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 16 of 32 Page ID
                                  #:269
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 17 of 32 Page ID
                                  #:270
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 18 of 32 Page ID
                                  #:271
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 19 of 32 Page ID
                                  #:272
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 20 of 32 Page ID
                                  #:273
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 21 of 32 Page ID
                                  #:274
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 22 of 32 Page ID
                                  #:275
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 23 of 32 Page ID
                                  #:276
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 24 of 32 Page ID
                                  #:277
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 25 of 32 Page ID
                                  #:278
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 26 of 32 Page ID
                                  #:279
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 27 of 32 Page ID
                                  #:280
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 28 of 32 Page ID
                                  #:281
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 29 of 32 Page ID
                                  #:282
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 30 of 32 Page ID
                                  #:283
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 31 of 32 Page ID
                                  #:284
Case 8:17-cv-02021-JVS-KES Document 37-1 Filed 01/09/19 Page 32 of 32 Page ID
                                  #:285
